DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (CN 110783370; US 2021/0265596 is relied upon as a translation) in view of Nishikwaki et al. (US 2019/0384121) and further in view of Fang et al. (US 2015/0338672).
Regarding claim 1:
Lou discloses:
An electronic apparatus comprising: 
an electronic module which outputs or receives a signal (paragraph 29: the light sensor); 
an electronic panel which is divided into a first area overlapping the electronic module, a second area surrounding at least a portion of the first area, and a third area adjacent to the second area in a plan view (e.g., Figs. 1-2: the first area is 10a; the second 10b; the third 10c in Fig. 2 or 10d in Fig. 1); 
a window on the electronic panel (paragraph 25: cover plate 15); 
an anti-reflection member between the window and the electronic panel (paragraph 29: polarizer 14); and 
an adhesive layer between the window and the anti-reflection member, wherein a hole which overlaps at least a portion of the first area is defined in the anti-reflection member (paragraph 51: adhesive layer 18), and 
the adhesive layer fills the hole (as per paragraph 49 the filler 16 can be optically clear adhesive as well, and both can even be formed in one step as per, e.g., paragraph 52),
wherein the adhesive layer comprises: 
a first adhesive pattern through which the window and the anti-reflection member are attached (Fig. 2: 18, as per paragraph 51); and 
a second adhesive pattern which fills the hole (Fig. 2: 16, as per paragraph 49). 
wherein a depth of the hole of the anti-reflection member and a thickness of the second adhesive pattern are substantially the same (as seen in Fig. 2).
Lou does not disclose:
(A) wherein the hole is defined “as a through-hole in the anti-reflection layer”1
(B) “wherein the adhesive layer comprises an optically clear resin”
Regarding (A):
Nishiwaki discloses:
wherein a hole is defined as a through-hole in the anti-reflection layer (Fig. 6: TA3, where the hole cuts through the anti-reflection layer 29 as shown in the earlier embodiment, e.g., Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou the elements taught by Nishiwaki.
The rationale is as follows:
Lou and Nishiwaki are directed to the same field of art.
Nishiwaki shows both the kind of hole shown in Lou (e.g., Fig. 1, where it is set against the side like in Lou) and the claimed kind of hole (e.g., Fig. 6). Clearly both hole types are known and are used in the same environment for the same purpose. One could have been substituted for the other with predictable results.
Regarding (B):
Fang discloses:
wherein an adhesive layer can be an optically clear resin (paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou in view of Nishiwaki the elements taught by Fang.
The rationale is as follows:
Lou, Nishiwaki, and Fang are directed to the same field of art.
Fang discloses an adhesive layer can be an optically clear resin, a liquid optically clear adhesive, or an optically clear resin. One of ordinary skill in the art could have substituted one for the other with predicable results.
	Regarding claim 8:
Lou, etc., discloses:
wherein the electronic panel comprises: 
a base substrate (Lou Fig. 2: 10; paragraph 26); 
a plurality of pixels which is disposed on the base substrate and displays light on the second area (Lou paragraph 26); and 
an encapsulation layer which is disposed on the base substrate and covers the plurality of pixels (Lou paragraph 25). 
Regarding claim 10:
Lou, etc., discloses:
wherein the adhesive layer contacts a top surface of the encapsulation layer (as per Lou Fig. 9: the adhesive layer is 18 including the hole 16; the encapsulation layer is 13). 
Regarding claim 14:
All element positively recited have already been identified with respect to earlier rejections (Lou doesn’t use the term “thermosetting resin” but it is a resin and it is cured as in, e.g., paragraph 49, so it must be). No further elaboration is necessary.
Regarding claim 15:
This is a method of manufacturing the electronic apparatus of the earlier claims. These manufacturing steps have already been identified in the earlier discussion of the apparatus itself. No further elaboration is necessary.
Regarding claim 16:
Lou, etc., discloses:
wherein the adhesive resin comprises a thermosetting resin, and the attaching the window comprises thermally curing the adhesive resin (Lou discloses a resin should be cured as per, e.g. Lou paragraph 49). 

Claim 6, 7, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Fang, and further in view of Nishiwaki and further in view of Mitamura et al. (US 2016/0002506)
Regarding claim 6:
Lou, etc., discloses an electronic apparatus as discussed above.
Lou, etc., does not disclose:
“wherein the adhesive layer comprises an epoxy resin.”
Mitamura discloses, in very similar circumstances: 
wherein the adhesive layer comprises an epoxy resin (paragraph 151).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou in view of Fang and further in view of Nishiwaki the layer type taught by Mitamura.
The rationale is as follows:
Lou, Fang, Nishiwaki and Mitamura are directed to the same field of art.
Mitamura discloses this is a common material for this exact situation. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 7:
Lou, etc., discloses an electronic apparatus as discussed above.
Lou, etc., does not disclose:
“wherein the adhesive layer further comprises a thermosetting agent.”
Mitamura discloses:
wherein the adhesive layer further comprises a thermosetting agent (paragraph 98).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou, etc., the elements taught by Mitamura.
The rationale is as follows:
Lou, etc., and Mitamura are directed to the same field of art.
Mitamura discloses a thermosetting agent is a common additive used in this same situation. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary. 

Claims 9, 11, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Fang, and further in view of Nishiwaki and further in view of Park et al. (US 2019/0369787)
Regarding claim 9:
Lou, etc., discloses an electronic apparatus as discussed above.
Lou, etc., does not disclose:
“wherein the electronic panel further comprises a plurality of insulating layers on the base substrate, and the plurality of insulating layers overlaps the second area and does not overlap the first area.”
Park discloses:
wherein the electronic panel further comprises a plurality of insulating layers on the base substrate, and the plurality of insulating layers overlaps the second area and does not overlap the first area (these could be, e.g., the insulating layers of the touch sensor, as per paragraph 156; as seen in, e.g., Fig. 6, there is an opening and these layers do not overlap it).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou, etc., the elements taught by Park.
The rationale is as follows:
Lou, Fang, Nishiwaki and Park are directed to the same field of art.
Park shows that an electronic panel can have a touch layer with insulating layers between the conductive layers, and all these layers can be absent from an open area that is quite similar to the hole of Lou.
One of ordinary skill in the art could have included this with predictable results.
Regarding claim 11:
Lou, etc., discloses:
wherein the electronic panel further comprises a sensing unit on the encapsulation layer and comprising a plurality of conductive patterns and a plurality of sensing insulating layers between the plurality of conductive patterns, and the sensing insulating layers do not overlap the first area in the plan view (Park paragraph 156 as just discussed).
Regarding claim 12:
Lou, etc., discloses an electronic layer as discussed above.
Lou, etc., does not disclose: 
“wherein the encapsulation layer comprises: a first inorganic layer; a second inorganic layer on the first inorganic layer; and an organic layer between the first inorganic layer and the second inorganic layer, wherein the first inorganic layer does not overlap the first area in the plan view.”
Park discloses:
wherein the encapsulation layer comprises: a first inorganic layer; a second inorganic layer on the first inorganic layer; and an organic layer between the first inorganic layer and the second inorganic layer (paragraph 154), wherein the first inorganic layer does not overlap the first area in the plan view (as seen in, e.g., Fig. 6).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou, etc.,  the elements taught by Park.
The rationale is as follows:
Lou, Fang, Nishiwaki, and Park are directed to the same field of art.
Park shows that an opening similar to Lou’s hole can extend through the layers of the encapsulation layer. One of ordinary skill in the art could have included this with predictable results.
Regarding claims 19 and 20:
These are claims to the method of manufacturing the earlier electronic device. All elements positively recited have already been identified with respect to earlier rejections.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Fang, and further in view of Nishiwaki, and further in view of Clapper et al. (US 2016/0289515)
Regarding claim 13:
Lou, etc., discloses an electronic apparatus as discussed above.
Lou, etc., does not disclose:
“wherein the adhesive layer has a light transmittance equal to or greater than about 92 percent in a wavelength range equal to or less than about 430 nanometers.”
Lou does disclose that it is “optically clear” but doesn’t define that any further.
Clapper discloses where an optically clear adhesive:
has a light transmittance equal to or greater than about 92 percent in a wavelength range equal to or less than about 400 nanometers (paragraph 6: greater than 90% is “greater than about 92 percent”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou the transmittance disclosed by Clapper.
The rationale is as follows:
Lou, etc., and Clapper are directed to the same field of art.
Clapper gives some specifics to what optically clear means for an adhesive used in the exact environment. One of ordinary skill in the art could have included this with predictable results.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Fang, and further in view of Nishiwaki, and further in view of Li (US 2019/0148679)
Regarding claim 18:
Lou, etc., discloses a method as discussed above.
Lou, etc., does not disclose:
“wherein the applying the adhesive resin is performed through an inkjet method.”
Li discloses: 
wherein the applying the adhesive resin is performed through an inkjet method (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Lou, etc.,  the elements taught by Li.
The rationale is as follows:
Lou, Fang, and Li are directed to the same field of art.
Lou doesn’t discuss how the adhesive is applied. Li discloses the exact same material (“optical clear adhesive”) and discloses that inkjet application “is easy to perform” (paragraph 56). One of ordinary skill in the art could have included this with predictable results.

Response to Arguments
Applicant's arguments filed 07 July 2022 have been fully considered but they are not persuasive.
Applicant’s first set of arguments are directed to the new language defining the hole “as a through-hole.” Applicant argues this is not disclosed by Lou in view of Fang.
The Examiner doesn’t agree with this. The hole of Lou goes all the way through the anti-reflection layer, so why couldn’t it be called a “through-hole?” Applicant’s specification does not define this term in any way, and in a search of the prior art the Examiner did not see any kind of standard definition.
But rather than argue about the meaning of this term, the rejection has been changed to include Nishiwaki. Nishiwaki clearly shows that a hole in an anti-reflection layer that is very similar to applicant’s disclosed invention. Not only that, but Nishiwaki also shows a hole much like that of Lou, so it is clear that these two kinds of holes are used in the same environment, for the same purpose, and achieve the same result, and one easily could be substituted for the other.
	Applicant makes a separate argument with respect to claim 18 (page 15). This argument is that the adhesive layer in Li is used in a different place than the adhesive in Lou. But all that is relied upon from Li is that optically clear adhesive can be sprayed on by inkjet printing. Li shows this can be done in the same context: i.e., in a display apparatus. The specific elements that it glues are not particularly relevant. It’s reasonable to think if adhesive can be applied with an inkjet in one part of a display structure it could be similarly applied in another.
	Therefore applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is arguable as the definition of a “through-hole” is not clear. Applicant’s specification does not define it, and most definitions involve electrical connections which are not the case here. Lou’s hole is surrounded on three sides by the anti-reflection layer and goes all the way through it, so it probably can be considered a through-hole. But in the interest of expediting prosecution, Nishiwaki is relied upon to show that the sort of hole shown in applicant’s specification is known in the art.